DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-8, 11-15, 17, 20, 23, 25, 27, 29-30, 33, and 62 are allowed.
The following is an examiner’s statement of reasons for allowance: Havranek et al. (US 2014/0273004) discloses a method according to claim 1 of identifying an N-terminal amino acid of a polypeptide (proteins for identifying N-terminal amino acid) (abstract), comprising: 
(a) contacting a composition comprising a polypeptide with a set of independently selected N-terminal amino acid binding (NAAB) reagents (contacting the polypeptide with one or more fluorescently labeled N-terminal amino acid binding proteins NAABs, [0008]), wherein a plurality of the independently selected NAAB reagents in the set bind to the polypeptide's N-terminal amino acid and the binding of each of the independently selected NAAB reagents to the polypeptide's N-terminal amino acid produces a specific detectable signal (detecting fluorescence of a NAAB bound to an N-terminal amino acid of the polypeptide, [0008]); 
(b) determining the specific detectable signal produced by the binding of each of the plurality of the independently selected NAAB reagents to the polypeptide's N-terminal amino acid (identifying the N-terminal amino acid of the polypeptide based on the fluorescence detected, [0008]); 


Havranek discloses a method according to claim 33 of determining an amino acid sequence of a polypeptide, comprising: 
(a) contacting a composition comprising a polypeptide with a set of independently selected N-terminal amino acid binding (NAAB) reagents (contacting the polypeptide with one or more fluorescently labeled N-terminal amino acid binding proteins NAABs, [0008]), wherein a plurality of the independently selected NAAB reagents in the set bind to the polypeptide's N-terminal amino acid and the binding of each of the independently selected NAAB reagents to the polypeptide's N-terminal amino acid produces a specific detectable signal (detecting fluorescence of a NAAB bound to an N-terminal amino acid of the polypeptide, [0008]); 
(b) determining the specific detectable signal produced by the binding of each of the plurality of the independently selected NAAB reagents to the polypeptide's N-terminal amino acid (identifying the N-terminal amino acid of the polypeptide based on the fluorescence detected, [0008]); 
(c) kinetically measuring the determined specific detectable signals produced by the binding of the plurality of the independently selected NAAB reagents to the polypeptide's N-terminal amino acid (kinetics data for engineered HisNAAB binding N-terminal histidine, [0008], see figure 7);


Havranek discloses a method according to claim 62 of spectral sequencing a peptide comprising ([0021]): 
(a) measuring one or more of probe-target binding affinities and probe-target binding kinetics of a plurality of high affinity and specific NAABs for amino acids at the N-terminus of peptides ([0032]); 
(b) collectively determining a spectrum of affinity (full binding matrix) across the NAABs, for each of the N-terminal amino acid targets ([0130], see figure 8); 
(c) determining the identity of the N-terminal amino acids based on the collectively determined spectrum of affinity across the NAABs (the engineered NAAB proteins are capable of identifying amino acids at the N-terminus of peptides, [0130]).

However, the prior art neither teaches nor fairly suggests: a method according to claims 1 and 33 comprising the steps (d) combining the kinetic measurements; (e) determining a binding profile of the set of independently selected NAAB reagents based at least in part on the combined kinetic measurements; and (f) identifying the N-terminal amino acid in the polypeptide from the determined binding profile of the set of independently selected NAAB reagents; (h) repeating steps (a) - (g) on the next N-
Additionally, the prior art neither teaches nor fairly suggests a method according to claim 62 comprising the steps (a) measuring one or more of probe-target binding affinities and probe-target binding kinetics of a plurality of low-affinity, relatively non-specific N-terminal-specific amino-acid binders (NAABs) and amino acid targets. While Havranek does in fact teach (b) collectively determining a spectrum of affinity (full binding matrix) across the NAABs, for each of the N-terminal amino acid targets ([0130], see figure 8), the prior art is silent on utilizing said spectrum or matrix specifically to determine a polypeptide sequence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797